t c memo united_states tax_court james scott sparkman petitioner v commissioner of internal revenue respondent docket nos 9278-08l 9279-08l filed date james scott sparkman pro_se jonathan j ono for respondent memorandum opinion goeke judge these consolidated cases involve respondent’s efforts to collect income taxes and section trust fund recovery penalties through lien and levy jurisdiction is based upon sec_6330 petitioner’s sole argument is that he doe sec_1unless otherwise indicated all section references are to the internal_revenue_code not owe the income_tax liabilities as we will explain this argument is not available to petitioner in this collection case and we uphold respondent’s determinations background petitioner was a resident of hawaii when the petitions were filed before trial respondent filed motions to show cause why proposed facts in evidence should not be accepted as established in these two consolidated dockets after consideration of petitioner’s reply to the motions the facts proposed were accepted as established and the exhibits attached to the motions were deemed admitted into evidence there is no other stipulation of facts but petitioner testified at trial respondent’s collection efforts involve these liabilities tax period type of tax assessed amount due income income income income income sec_6672 sec_6672 sec_6672 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl a notice_of_intent_to_levy was issued to petitioner on date in response to which he submitted a timely request for a collection_due_process cdp hearing petitioner timely submitted his request for a cdp hearing to respondent in response to the nftl petitioner’s request for a cdp hearing contained the following statements several months ago i requested a payment plan no response i never breached any prior payment plan i have also requested a cdp hearing times now more importantly i do not owe the tax assessed the case is in 9th circuit appeals your agent omitted evidence at trial your agent fabricated evidence at trial i told your office not to file a lien several times yet irs did anyway this has been noted and will be dealt with per code petitioner’s delinquent income_tax liabilities for years through arose from assessments that were made following the issuance of a statutory_notice_of_deficiency to him on date petitioner timely filed a petition with this court in response to the notice_of_deficiency sparkman v commissioner docket no after a trial was conducted on date the court filed a memorandum findings_of_fact and opinion in docket no on date sparkman v commissioner tcmemo_2005_136 a decision in docket no was entered on date finding that petitioner was liable for the following tax_year deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure petitioner timely filed a notice of appeal in the case at docket no and the case was appealed to the u s court_of_appeals for the ninth circuit the court_of_appeals filed its opinion on date and entered a judgment in that case on date affirming the decision of this court 509_f3d_1149 9th cir no petition for certiorari was timely filed in docket no respondent assessed income_tax deficiencies and additions to tax for the years through in may and date pursuant to the decision of the court in docket no the income_tax_liability for was assessed on date for the taxable quarterly periods ending date date and date respondent determined that petitioner was liable for trust fund recovery penalties under sec_6672 as a person required to collect account for and pay over withheld employment_taxes for a business_entity known as mercury solar respondent assessed the sec_6672 penalties against petitioner on date before the assessment respondent sent petitioner by certified mail a letter trust funds recovery penalty letter dated date which provided him with an opportunity to appeal or protest the proposed sec_6672 penalties petitioner received the letter on date but submitted no timely appeal or protest forms certificate of assessments payments and other specified matters were issued to petitioner with respect to the assessed sec_6672 penalties after considering petitioner’s request for a cdp hearing on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated in part we have discussed the taxpayer’s appeal with him on several occasions in each of these discussions and in written correspondence the taxpayer has steadfastly held to the position that he does not owe the individual income_tax amounts assessed against him most recently he states this position in a letter dated date he has also stated on a number of occasions that he feels that the proposed levy action is not legal since he had appealed the decision by the united_states tax_court to the ninth circuit_court of appeals we have advised the taxpayer that sec_6330 does not allow a taxpayer to challenge the existence or the amount of the liability if the taxpayer had a prior opportunity to dispute the liability we have noted that the taxpayer’s assessments were made based on a decision by the united_states tax_court this clearly gave the taxpayer an opportunity to dispute the amount of the liability we also advised the taxpayer that he could have forestalled assessment and collection of the tax as determined by the tax_court by filing an appeal_bond since he did not do so assessment and subsequent proposed collection action was appropriate we also advised the taxpayer that based on documentation we received from the administrative case file relating to assertion of the trust fund recovery penalty the postal records indicate he received letter but he did not make a timely appeal of the proposed assertion of the trust fund recovery penalty accordingly sec_6330 does not allow a taxpayer to challenge the existence or the amount of the liability when he had a prior opportunity to dispute the liability we have also given the taxpayer a reasonable period of time to discuss a collection alternative for payment of his accounts consideration of a collection alternative has been difficult since the taxpayer continues to take the position that the income_tax assessed against him is not correct he made it clear in his letter of date that he expects appeals will process his amended tax returns and allow the depreciation he claimed on his amended returns he completely ignores the decisions by the courts in fact he states that the ninth circuit_court of appeals merely rubber stamped the decision by the tax_court however even if the taxpayer acknowledged liability for the amounts assessed against him we are unable to determine the taxpayer’s ability to pay his delinquent accounts the financial information provided by the taxpayer does not lead to a collection alternative the taxpayer provided a collection information statement for individuals form 433-a dated date the primary concern with the information on form 433-a is that the taxpayer indicates he has living_expenses of dollar_figure but listed income of only dollar_figure per month included in his living_expenses are mortgage payments on two properties totaling dollar_figure per month and a car payment of dollar_figure per month since these payments cannot be made on income of dollar_figure per month we believe that we have an incomplete picture of the taxpayer’s actual financial condition incomplete financial information does not enable us to determine an appropriate collection alternative we have determined that the filing of the notice_of_federal_tax_lien was appropriate under the circumstances presented in this case we have given the taxpayer a reasonable period of time to discuss the issues he raised in his appeal the fact that the taxpayer has not presented any basis for withdrawing the lien and has not provided complete financial information leaves us unable to determine an appropriate collection alternative we are left with no alternative to sustaining the filing of the notice_of_federal_tax_lien a similar notice_of_determination was issued regarding respondent’s attempt to levy in filing his petition for lien or levy action under sec_6320 or sec_6330 petitioner continued to contest his assessed income_tax deficiencies and alleged in part this was not justice but a legal stunt or at best an error which i sought to correct with a due process hearing the lien and levy are unjust and not correct they were obtained by illegal negligent and fraudulent irs collection maneuvering irs collection_due_process agent did not take a new objective view of the case discussion sec_6320 requires the secretary to notify the taxpayer in writing of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter sec_6330 provides a similar hearing opportunity before a proposed levy sec_6320 affords the taxpayer the right to a fair hearing with respect to an nftl before an impartial hearing officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d and e at the hearing a taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 on the basis of petitioner’s request for a cdp hearing the petition filed and his position at trial petitioner is attempting to contest his assessed income_tax liabilities as a statutory matter he is precluded under sec_6330 from doing so in this proceeding since a notice_of_deficiency was issued to him furthermore not only did petitioner receive a notice_of_deficiency for his delinquent income_tax liabilities for the years through he also litigated the liabilities in this court and appealed the adverse decision to the court_of_appeals for the ninth circuit which affirmed this court’s holding petitioner’s arguments regarding his income_tax liabilities are precluded in these collection cases see 130_tc_257 such a challenge in these cases is also precluded by res_judicata following a hearing the appeals officer must issue a notice_of_determination regarding the validity of the filed federal_tax_lien or proposed levy if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 where the validity of the underlying tax_liability is properly at issue the court reviews the determination regarding the underlying tax_liability de novo sego v commissioner supra pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court reviews the determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite sec_6672 imposes a penalty commonly known as a_trust fund recovery penalty on any person required to collect truthfully account for and pay over tax who willfully fails to do so or who willfully attempts to evade or defeat any such tax at trial petitioner did not contest his sec_6672 trust fund recovery penalty assessments nevertheless he may not do 2petitioner in conjunction with these cases also filed a motion for leave to file a motion to vacate the decision in docket no this motion was denied on date so in any event because he previously received by certified mail from respondent a letter which proposed the assessment of the subject penalties and provided him with an opportunity to appeal or protest said assessments for purposes of sec_6330 petitioner has previously had an opportunity to dispute the underlying sec_6672 penalties see mason v commissioner t c ___ ___ slip op pincite in conclusion respondent did not abuse his discretion regarding the proposed collection actions and may proceed by means of the nftl and the proposed levy to collect petitioner’s tax_liabilities for the years in issue to reflect the foregoing decisions will be entered for respondent
